Appeal by the Peoples Bank of Johnstown from a judgment of the Supreme Court, Fulton County, entered in the office of the clerk of said county November 17, 1943, in favor of the plaintiff and against said appellant in the sum of $6,901.26. The evidence amply sustains the determination of the trial court that the payments which the defendant bank made to itself between February 9 and April 5, 1939, inclusive, on account of the Northrup corporation’s note indebtedness to it, made by way of charge-offs against the Northrup general bank balance, were preferential and invalid as to plaintiff. There'was no evidence that the sums so paid were subject to any valid lien of the bank. Plaintiff had the right to sue and recover thereon in its own name. (See Feuer, Inc., v. Peoples Bank of Johnstown, 261 App. Div. 1118.) Judgment appealed from affirmed, with costs. All concur. [See post, p. 836.]